           Case 1:20-cv-04755-CM Document 2 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES DAVID VERNON-HUNT,

                            Petitioner,
                                                                   20-CV-4755 (CM)
                    -against-
                                                        ORDER DIRECTING PAYMENT OF
CARLOS GUZMAN; US BANCORP                                 FEES OR IFP APPLICATION
INVESTMENT INC.,

                            Respondents.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner James David Vernon-Hunt, proceeding pro se, brings this petition under the

Federal Arbitration Act (FAA), 9 U.S.C. § 9, seeking to vacate an arbitration award. Petitioner

submitted the petition without the $400.00 in filing fees or an application to proceed in forma

pauperis (IFP), that is, without prepayment of fees.

       To proceed with a civil action in this Court, a plaintiff must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Accordingly, within thirty days of the date of this order, Petitioner must either pay the

$400.00 in fees or submit the attached IFP application. If Petitioner submits the IFP application,

it should be labeled with docket number 20-CV-4755 (CM). If the Court grants the IFP

application, Petitioner will be permitted to proceed without prepayment of fees. See 28 U.S.C.

§ 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. No summons shall issue at this time. If Petitioner complies with this order, the

case shall be processed in accordance with the procedures of the Clerk’s Office. If Petitioner fails

to comply with this order within the time allowed, the action will be dismissed.
            Case 1:20-cv-04755-CM Document 2 Filed 07/07/20 Page 2 of 2



         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 7, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
